 In the' Matter of THE PROCTER & GAMBLE MANUFACTURING Co..andINTERNATIONAL CHEMICAL WORKERS UNION7 LOCAL 2Q6, A. F. of L.Case No. 5-R-192.Decided October 18, 1945Mr. George W. McLaughlin,,ofNew York City, andMr. M' R.Schrader,of Baltimore, Md., for the Company.Messrs. John E. LewisandHenry A. McFarland,of Baltimore, Md.,for the A. F. L.Messrs. Louis A. Doering, Peter Feimer, Harry Bryant,andMichaelD. Pawlowicz,of Pikesville, Md., for the Association.Mr. Sidney Grossman,of counsel to the Board.DECISION-AND-DIRECTION OF ELECTION'STATEMENT OF THE CASEUpon a petition duly filed by the International Chemical WorkersUnion, Local 206, A. F. of L., herein called the AFL, alleging, that aquestion affecting commerce had arisen concerning the representationof employees of The Procter & Gamble Manufacturing Co., Balti.more, Maryland, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore Earle K. Shawe, Trial Examiner. Said hearing was held atBaltimore,Maryland, on June 28, '1945.The Company, the AFL,and the P & G Employees' Association, -Inc., herein called the Asso-ciation, appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The-Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.IUpor '-he entire record in the' case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Procter & Gamble Manufacturing Co., an Ohio corporation, isengaged in- the manufacture of soap and glycerin and related products64 N. L.R. B. No. 57.314 THE PROCTER& GAMBLE MANUFACTURING CO.315in approximately 1,0 factories located in 10 States.This proceeding isconcerned with the Company's Baltimore, Maryland, plant which isengaged in producing soap and glycerin.The Company's annualpurchase of raw materials for use at its Baltimore plant is in excessof $25,000 in value, of which at least 25 percent is secured from sourcesoutside the State of Maryland. Its annual business volume at itsBaltimore plant is in excess of $50,000 and approximately 40 percentof its finished products is shipped to points outside the State of Mary-laird. 'The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVED.International Chemical Workers Union, Local 206, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of'the Company.P & G Employees' Association, Inc., unaffiliated, is a labor organi-zation admitting to membership employees of the Company.III.THE QUESTION: CONCERNING REPRESENTATIONOn April' 6, 1945, the AFL addressed a letter ' to the Companywherein it requested recognition as the bargaining representative ofthe Company's employees, at its Baltimore, Maryland, plant.The`Company refused to accord the AFL such recognition?A statement of a Board agent, introduced into evidence at the hear-ing; indicates, that the AFL and the Association each represents asubstantial number of employees in the unit hereinafter foundappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe AFLseeks a unit comprised of all production and maintenanceemployees at the Company'sBaltimore;Maryland,plant, including'The Association has had exclusive bargaining contracts with the Company since 1937The last contract,entered into on March 1,1944, continued for a period of 1 year andcontained it 60-day automatic renewal clause.As a result of a series of extensions, thiscontract was extended to August 1. 1945Neither the Company nor the Association nowurge that the contract,ofMarch1944, as extended,precludes a present determination ofrepresentatives2The Field Examiner-reported that the,,.-AFL:submitted 86 application cards,of.which82 represented the names of persops,appearing on the Company's pay roll'of'May 1, 1945,in an alleged appropriate unit consisting of 200 employees.He further reported that theAssociation submitted 131 application cards in an alleged appropriate unit consisting of235 employeesThe Association also relies upon its contract with the Company as evidenceof its representation interest.' 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe storeroom clerk, cafeteria workers, and stationary engineers, butexcluding laboratory analysts, watchmen, office and factory. clericalemployees, time bonus checkers, the draftsman, the nurse, time-studyengineers, the counsellor, the safety man, the superintendent's secre-tary, the cashier, crew leaders, the office manager, and all other super-visory employees.The Company and the Association contend thatthe unit should be coextensive with the bargaining unit for which theAssociation had been accorded recognition, by the Company 3Office clericals.The AFL would exclude the PBX operator, thetypist, and the clerk-typist as clericals 4Similarly, it' would excludethe assistant cashier, the requisition clerk, the invoice clerk, and costclerks who are classified by the Company as factory clericals. Insupport of their contention that these employees should be included inthe unit, the Company and the Association rely upon an 8-year con-tractual bargaining history,during which period both office and factory_clericals were part of the unit.\ otwithstanding the job classifications'assigned to these employees by the Company, we regard all as officeclericals inasmuch-as they perform general clerical duties in the mainoffice a4 id generally are under maiii office supervision.While it is truethat we normally will not,'disturb _the -contract unit established as aresult of collective bargaining,' we will'not adhere to such a`unit where,as here, inclusion'is sought of employees including -office clericals,whom we have consistently held should bargain in'a unit separate andiipart from the production and maintenance employees, because of thehigh degree of dissimilarity in their work, working conditions, and in'-Accordingly', we shall exclude the office clericals.'b'actory clericals,s watcknwq?, and laboratory'analysts.The Com-pany and the Association would include; and, 'with the exception of3 The contract of March 1944 provided"The word 'employees'shall mean all employeesof the Baltimore Plant of the Employer,except supervisory- employees whichshall includethe superintendent,supervisors,foremen,subforemen,'and foreladies."The Company doesnot have subforemei or foreladies in- its employ"'Also excluded from,the contract, ,inaccordance with'the understandingof the Companyand the Association,were time-studsengineers,the cashier,the superintendent's secretary,the counselloi,and the safety men.Classified by the Company as finctory office clericals.-SeeMatterof Petcisen• Lytle,60 N L.R B. 1070SeeMatter of E. I du Pont rte NemouisifCompany,Inc, RayonDecision,62 N L R B.146The Company also urges in its brief that inasmuch as office' clericals were includedin the consent election agreement executed by the parties on May 9, 1945, and approved bythe Regional Director they should now be included in the unitThis agreement wasabandoned after the AFL withdrew its consent because of a dispute as to the number, ofoffice clericals in the Company's employ -We do not agreewiththe Company's contention.A consent election agreement which does not result in either a certification or, it anycollective bargaining history cannot be deemed determinative of the appropriate unit.SeeMatter-of Lone Star Gas Company,61 N L It B 7668The Company classifies the following categories as'factory clericals.storeroom clerk,time bonus checker,shipping department clerk, receiving clerk,order clerk, traffic clerk,process clerk,A E cost and mechanical department clerk,tank and boiler inspector,nurse,and draftsman.Although also classified as factory,clericals,we do not regard the assistantcaslier—the requisition clerk,the invoice-clerk,and cost clerks as falling within this group,and, as indicated above, have excluded them as office clericals,-, THE PROCTER & GAMBLEMANUFACTURING CO.317'the storeroom clerk, the AFL would exclude these employees.Fac-tory clericals, watchmen, and laboratory analysts traditionally havebeen included in the contract unit.'As we previously stated, 'O weshall adhere to our usual practice and not disturb the contract unitestablished as the result of collective bargaining between the Companyand the Association in the absence of any compelling circumstancesjustifying a departure therefrom.The record does not disclose that.these employees perform any' duties that, as in the case' of the officeclericals, would warrant their exclusion from the unit despite a bar-gaining history to the contrary.We shall, therefore, include the tae-tory clericals, watchmen, anti the laboratory analysts.Frank Reichenberg.The Company and the Association would in-clude this employee' who is hourly paid and has charge of the fireequipment in the factory.The AFL opposes his inclusion'as a super-visory employee.Although the AFL introduced evidence purportingto.sliow that Reichenberg is occasionally assisted by other employeesand that in the past he reported employees for smoking, the recorddiscloses that it is not part of his job to make such reports. As in thecase of office clericals, the Board normally excludes supervisory em-ployees from a collective bargaining unit notwithstanding their in-clusion under a prior contract.However, in the absence of any.sub-stantial evidence that Reichenberg possesses supervisory authorityconsonant with our customary definition, and inasmuch as he wasincluded in the previous contract unit, we shall include him,Charles Horner and Edward Jeffries."Although the Company andthe Association regard these employees as, crew leaders, they wouldinclude them in the unit as non-supervisory employees.The AFLcontends that they are subforemen who possess supervisory authorityand, therefore, should be excluded.The record discloses that Horneris a highly skilled electrician who occasionally, directs the work of lessexperienced men and earns slightly more than the highest paid me-chamcs in the plant.Although.the AFL introduced evidence pur-porting to show that Horner'may make recommendations with respectto the inen under him and may discipline them, the only incident re-ferred to consists of a complaint made to his foreman several yearsago concerning the insobriety of another employee.Jeffries; a crewleader in the pipe`fitter's gang, possesses substantially the same respon-sibilities asHorner; the evidence submitted by the AFL does not revealthat he possesses any supervisory authority.The crew leaders coordi-'The nurse and the draftsman perform respectiveli, professional and technical dutiesusu,ilh associated with such employees , the tank and boiler inspector is chiefly concernedwith inspection and 'does not possess any bupeivisory authoritN, and,the time bonus checkersperform duties u'suull'v attributed to timekeepers and time checkersThei,watchnien arcnot deputized or militarized nor do they perform any monitorial duties, and are chieflyconcerned with plant protectionThe laborator} anaiy,tb make routine tests and analysand To not possess' any high degree of technical shill,10 SeeMatter of Petersen it Lytle,supra. 318'DECISIONS OF NATIONAL LABOR RELATIONS BOARDnate the-activities of their men, perform substantial manual labor, and,are responsible to the foremen in'their respective departments.Weare not persuaded that either Horner or Jeffries possesses supervisoryauthority within the meaning of our customary definition and inas-much as they were part of the previous contract, unit, we shall includethem. ,We find that all, production and, maintenance employees" at the6'Company's Baltimore, Maryland, plant, including cafeteria employees,stationary engineers, watchmen, laboratory analysts, the tank andboiler inspector, time bonus checkers, factory clericals'12 the draftsman,the nurse, and crew leaders'13 but excluding office clericals,14 the coun-sellor, the safety man, the, superintendent's secretary, time-study engi-neers, the cashier, the office manager, the superintendent, supervisors,foremen, and all or any other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively. recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. TIIE DETERMINATION,OF REPRESENTATIVESWe'shall direct that the question concerning-representation whichhas arisen be.resolved by an election 'by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein,, subject to the' limitations and 'additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to -the power vested'-in the NationalLabor Relations Board by-''9 (c)"'of the'NationalLabor Pe-'lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as'amended, it ishereby 'DIRECTED that,as part of the,investigation to ascertain representa-tives for the purposes of collective'bargaining with The Procter &Gamble Manufacturing Co., Baltimore,Maryland, an election by secretballot shall'be conducted as early as possible,but not later than thirty(30) days from-the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region,acting in" Including Frank Reichenberg." Falling within this group are the storeroom clerk, the shipping, department clerk, thereceiving clerk, the order clerk, the traffic clerk, the"process clerk, and the A. E. cost andmechanical department clerk.=Charles Horner and Edward Jeffries." Falling within this group are'the PBX operator, the typist, the clerk-typist, theinvoiceclerk, the requisition clerk, the, assistant cashier, and cost clerks. THE PROCTER & GAMBLE MANUFACTURING CO.319thismatter as agent for,the National Labor Relations Board, andsubject to Article III, Sections '10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate, in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork'during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at.the polls,but excluding any who have since quit or been discharged for causeand have not' been reinstated or rehired prior to the. date of theelection, to determine whether they desire to be represented by Inter-national Chemical, `Yorkers Union, Local 206, A. F. of L., or by theP & G Employees' Association, 'Inc., for the purposes of collectivebargaining, or by neither. ,MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.